Citation Nr: 1019696	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Having considered the Veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat during his active 
duty.  

2.  The Veteran's account of his claimed in-service stressor 
is inherently incredible. 

3.  The Veteran does not have PTSD that was caused or 
aggravated in or as a result of active military duty. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2007 and June 2007 that 
fully addressed all notice elements.  

In the letter sent in June 2007, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2007 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in February 2008.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  

Merits of the Claim

The Veteran alleges that he has PTSD, which was caused by a 
stressor during active duty service.  Having carefully 
considered the record, the Board finds that the preponderance 
of evidence is against the claim.  Specifically, the Veteran 
is wholly without credibility in his account of the claimed 
in-service stressor and his claim of service connection for 
PTSD will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for PTSD, there must 
be (1) medical evidence establishing a diagnosis of the 
disorder, (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The criteria for a diagnosis of PTSD are not established by 
VA.  Instead, the appellate courts and VA have recognized 
that a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 
10 Vet. App. 128, 140-41. 



With regard to the second element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

As is present in this matter, it has been held that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. at 389, 396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).   

The Veteran does not allege that he was ever in combat.  As 
the Veteran's service personnel records do not suggest 
participation in combat and the record does not show, nor is 
it alleged, that he is a former POW, his alleged in-service 
stressor must be corroborated.

The Veteran has proffered a wholly incredible account of his 
claimed stressor.  He contends that while serving on active 
military duty, he underwent oral surgery in October 1974.  He 
argues that the procedure was performed without the use of 
anesthesia to numb the area and he was literally tied down 
for the procedure.  He has alleged that military dental 
treatment providers had to "tie [him] down," and has also 
alleged that two to three people sat on him during the 
procedure, the physician ripped out nerves, and he can recall 
excruciating pain.  

The Board first observes that the Veteran served in a large 
stateside posting, presumably with more than an adequate 
staff of both medical personnel and appropriate medication 
including anesthesia.  The Veteran would have the Board 
nonetheless find in these circumstances that he was the 
subject of a surgical procedure conducted by military medical 
officers without anesthesia and during which he was 
restrained by other medical personnel or that he was "tied 
down."
The Board cannot accord facial credibility to such a bizarre 
account.
 
Moreover, the Veteran's service treatment records are wholly 
devoid of any mention of such a bizarre incident. They 
indicate that in June 1974, he refused dental treatment.  In 
July 1974, the record notes pain in jaw and a dental consult.  
In September 1974, the records indicate that the Veteran had 
red and swollen tonsils.  In October 1974, the Veteran was 
seen for an abscess of the left jaw.  He complained of pain 
and was given Empirin with Codeine.  The abscess was incised 
and drained.  The doctor noted that the Veteran refused 
further treatment.

A record from July 1976 indicates that the Veteran refused 
treatment by a VA dentist, stating that he had a family 
dentist.  In November 1976, the Veteran was referred to the 
dental clinic for evaluation of chronic draining sinus tract.  
The record notes a history of surgery for a swollen mandible 
in 1974.  The record indicates that the Veteran was scheduled 
to return to the clinic in November for evaluation and 
treatment under IV sedation.  The Veteran was given 
Penicillin V.

The next record is from January 1977.  The record evidences 
that the Veteran was evaluated and examined for teeth 
extraction.  The Veteran did not want all teeth removed, just 
the lower left side.  The record indicates that the Veteran 
had three teeth removed.  He was given Tylenol #3 for pain, 
and Penicillin V.  His pre-operative blood pressure was 
130/75 with a pulse of 100 and his post-operative blood 
pressure was 130/80 with a pulse of 90.  He was seen over the 
next few days with complaints of some discomfort and a small 
hematoma; Tylenol #3 was continued. 

The Veteran's separation physical in April 1977 shows a 
normal clinical evaluation for the Veteran's face, nose, 
sinuses, and mouth.  This record also shows no indication of 
dental disease or defect.  The Veteran also reported that he 
had no severe tooth or gum trouble prior to separation from 
service.  

Because these records were generated with a view towards 
ascertaining the appellant's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

The Court has stated that "[i]t is the duty of the [Board] as 
the factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The Board finds contemporaneous evidence from 
the Veteran's military service to be far more persuasive that 
the Veteran's own account of his alleged medical treatment 
during service, which was generated during the course of his 
attempt to gain compensation.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran); see 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses 'negative 
evidence' which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  

Given the medical records, the Board finds that the Veteran's 
account is wholly incredible.  Samuels v. West, 11 Vet. App. 
433, 436 (1998); see also Godfrey v. Brown, 7 Vet. App. 398, 
407 (1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the Veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised).  The Veteran's stressor is unverifiable and belied 
by the medical evidence.  

Although the Veteran has been diagnosed as having PTSD by his 
treating physician, the diagnosis does not avail the Veteran.  
The Veteran submitted his medical records from Edwin W. 
Hoeper, M.D.  Dr. Hoeper treated the Veteran for PTSD since 
December 2006.  

The explicit or implicit opinion of the physician that the 
appellant is truthful is not necessarily probative as to the 
facts of the account.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  Moreover, while a physician is competent to 
render medical opinions, such competence does not extend to 
the factual underpinnings of the opinion.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); see also Jones (Stephen) v. West, 
12 Vet. App. 383 (1999); (where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386).

In any event, pursuant to VA's duty to assist, the Veteran 
underwent a VA mental disorders examination in February 2008.  
The examiner found that the Veteran did not meet the required 
DSM-IV stressor criteria for PTSD because the examiner could 
not determine that the Veteran's symptoms were due to 
exposure to a specific traumatic event.  See 38 C.F.R. § 
4.125(a) (2009).  The examiner concluded depression symptoms 
better account for the Veteran's condition.  However, the 
examiner stated that "the Veteran was unemployed due to work 
conflict (the stress of working as the fiance manager at a 
dealership).  This was not linked back to his trauma 
specifically.  It is also important to note that the 
Veteran's dreams are often about being in the service, which 
in and of itself was not reported as being traumatic."
 
Thus, the Veteran's account of his claimed in-service 
stressor is inherently incredible.  Assuming such was not 
inherently incredible, his account of the in-service events 
is contradicted by more probative evidence.  Given these 
factors, the appeal is denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


